On consideration of the "Petition for Writ of Habeas Corpus, and/or Mandamus, and/or other Appropriate Relief’ filed in the above-entitled action it appearing that the decision to defer service of a sentence to confinement rests in the sole discretion of the convening authority, and it further appearing that said petition does not indicate an abuse of that discretion in this instance, it is, by the Court, this 15th day of November 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed.
Chief Judge Darden would dismiss the petition because the relief sought is not in aid of this Court’s jurisdiction. 28 USC § 1651(a).